DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Action is in response to communications filed 6/10/2021.
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance by performing memory operations using a memory with separate links for each of receiving commands/address, receiving write data values, and receiving control values.  The inventions of the instant application select data to be written into sense amplifiers from which first data was read by selecting potions of the write data values or read data values to overwrite the first data in the sense amplifiers.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2008/0183984 ("Beucler") in view of U.S. Patent No. 5,459,842 ("Begun") in view of non-patent literature "Computer Organisation and Architecture" ("Godse") and further in view of non-patent literature "A few lines of code, thousands of cores: High-level programming using vector processor networks" ("Margala").  The combination of Beucler, Begun, Godse, and Margala ("the prior art") teaches a memory system that performs read-modify-write operations using a large number of processing cores.
The prior art neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…a data signaling interface coupled to a respective subset of the data signal lines; a command/address signaling interface coupled to the shared command/address signal lines to receive a memory access command and address value; and control circuitry responsive to the chip-select signal and the memory access command to retrieve data values from the programmable register and store the data values at locations…" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:30 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Daniel C. Chappell/             Primary Examiner, Art Unit 2135